Citation Nr: 1532933	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a rating in excess of 20 percent, prior to October 31, 2009, and 40 percent thereafter, for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent (prior to February 12, 2009), 30 percent (from February 12, 2009 to October 20, 2011), and 70 percent (from October 20, 2011) for anxiety.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 31, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 1988 and from April 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In a May 2005 rating decision, the RO granted service connection for fibromyalgia (with a 20 percent disability rating) and anxiety (with a 10 percent disability rating), with both effective November 10, 2004.  

The Board notes that subsequent to the May 2005 rating decision, the RO obtained a December 2005 general VA examination.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  While such evidence was new as to the fibromyalgia and anxiety claims, such claims were not material as to such claims, as they did not indicate any increased severity of those disabilities or evidence that was not generally duplicative of evidence of record and considered in conjunction with the March 2005 rating decisions.  As such, the Board finds that the March 2005 rating decision is not on appeal as to the fibromyalgia and anxiety claims.

In a January 2006 rating decision, the RO granted service connection for IBS, with a 30 percent disability rating (effective November 2004).  Within a year of that rating decision, the RO obtained additional VA examinations, which were new and material evidence, as to the IBS disability.  As such, the IBS claim will be considered to have arisen from the January 2006 rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra.   

In a January 2007 rating decision, the RO continued a 30 percent disability rating for IBS, a 20 percent disability rating for fibromyalgia, and a 10 percent disability rating for anxiety.  The RO also denied TDIU.

In an August 2007 rating decision, the RO again continued a 30 percent disability rating for IBS.

In April 2011, the Board remanded these matters for further development.

Subsequently, in a September 2012 rating decision, the Appeals Management Center (AMC) granted a 40 percent disability rating for fibromyalgia (effective October 30, 2009) and increased ratings for anxiety, including 30 percent disability rating (effective February 11, 2009) and a 70 percent disability rating (effective October 20, 2011).  Inasmuch as higher ratings are available for the above disabilities, and the Veteran is presumed to seek the maximum available benefit for each disability, the Board has now characterized those as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the September 2012 rating decision, the AMC also granted TDIU (effective from January 31, 2011).  The Veteran subsequently appealed the effective date of the TDIU granted.

In June 2014, this matter again came before the Board, and it again remanded for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's IBS is manifested by diarrhea and abdominal distress.  

2.  Prior to October 31, 2009, the Veteran's fibromyalgia is constant, or nearly so, and refractory to surgery, and manifested by widespread musculoskeletal pain and tender points.

3.  From October 31, 2009, the Veteran's fibromyalgia is constant, or nearly so, and refractory to surgery, and manifested by widespread musculoskeletal pain and tender points.

4.  Prior to October 20, 2011 the Veteran's anxiety is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  From October 20, 2011, the Veteran's anxiety is manifested by no more than occupational and social impairment, with deficiencies in most area, such as mood.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7319 (2014).

2.  Prior to October 31, 2009, the criteria for the assignment of a 40 percent disability rating, and no higher, for fibromyalgia, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5025 (2014).

3.  From October 31, 2009, the criteria for the assignment of a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5025 (2014).

4.  Prior to February 12, 2009, the criteria for the assignment of a 30 percent disability rating, and no higher, for anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9413 (2014).

5.  From February 12, 2009 to October 20, 2011, the criteria for the assignment of a rating in excess of 30 percent for anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9413 (2014).

6.  From October 20, 2011, the criteria for the assignment of a rating in excess of 70 percent for anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-rating July 2006 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  
 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, in conjunction with the prior Board remands, the RO/AMC has obtained Social Security Administration (SSA) and more recent VA medical records.  The RO also obtained new VA examination as will be discussed below.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the claimed disabilities, the RO obtained VA examinations for IBS, fibromyalgia, and anxiety in August 2006, October 2011, and November 2014.  
Neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's disabilities, as they included an interview with the Veteran, a review of the record and full physical examinations, addressing the relevant rating criteria.  The examiners provided consideration of functional impairment caused by each disability.  

Also, the Board notes that the Veteran reported that his "case was decided incorrectly due to having appointments first thing in the Am.  I have to sleep during the ride to the V.A. due to my irritable bowels.  I am already on pain meds. When I arrive for the fibromyalgia."  (January 2008 VA Form 9).  Although the Veteran's VA examinations occurred in the morning, the Board notes that the Veteran's IBS is rated based on his own reports of his symptoms.  Also, the Veteran has not indicated how his having to sleep during the ride to VA affects his irritable bowels.  Given that the Board is considering the Veteran's own symptom reports as credible, the Board finds that another VA examination is not necessary as to the IBS claim.  Also, to the extent that the Veteran claims that he is already on pain medications when he arrives for his fibromyalgia examination, the use of medication is a specific consideration of the rating code for fibromyalgia.  As such, the Veteran's use of medication should be contemplated when rating his disability.  The Board thus finds that further VA examination for fibromyalgia is not necessary.  Therefore, the Board finds that the examination reports of record, and other evidence of record, are adequate to adjudicate the Veteran's rating claims and no further examination is necessary for his increased rating claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

III. IBS claim

The Veteran contends that his IBS is more severe than indicated by his current 30 percent disability rating.    

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome.  Under this code, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board notes that the Veteran is already in receipt of the maximum 30 percent disability rating under this rating code.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

A.  Factual Background

During a December 2005 VA examination, the Veteran reported loose bowel movements daily, estimated at five times a day, occasionally at night.  He also claimed some cramps, bowel urgency after eating, and going to the bathroom within a few minutes.  He further described increased flatus.   The examiner determined that abdominal examination was normal; there were normal bowel sounds and some left lower abdominal tenderness, but no mass or palpable loose bowels felt.  There was also some deep tenderness, which the examiner did not consider significant.  The examiner noted that the Veteran received medication for treatment.

In August 2006, the Veteran underwent another VA examination.  The Veteran reported having chronic loose bowel movements and at times diarrhea, 3-5 per day.    The medical history documented no nausea, vomiting, constipation, diarrhea, or fistula.  The examiner found that the Veteran did not appear malnourished and had good nutritional status.  There was no abdominal pain or tenderness and the Veteran did not receive IBS treatment.  There was no fistula.  The examiner diagnosed him with IBS with frequent stools.

During a June 2007 VA examination, the Veteran reported symptoms of diarrhea and crampy abdominal pain.  The Veteran reported weight gain of 15 to 20 pound.  He also reported nausea, which caused him to be sick to his stomach at times, but able to eat and gain weight.  The Veteran also reported 4 - 8 bowel movements a day; his wife reported 8 - 15.  He denied constipation and fistula.  

The June 2007 VA examiner found no malnutrition; the Veteran had good nutritional status.  There was no anemia.  The examiner noted some lower abdominal crampy pain at time; there was abdominal pain and tenderness to the left lower abdomen.   The examiner diagnosed him with IBS, with chronic diarrhea.

During an October 2011 VA examination, the Veteran reported symptoms of no significant weight changes (just fluctuates), no vomiting, but moderate nausea 3-4 times per week, for 10 - 15 minutes.  There was no constipation; diarrhea was episodic, daily, with 4-5 bowel movements per day (duration a few minutes up to an hour).  His stools were soft, with no blood or mucus, and of moderate severity.  There was no hematemesis, or melena.  Although the Veteran reported anemia, the examiner found that lab tests did not show such a condition.  The Veteran also reported abdominal pain, over the entire abdomen, without radiation, daily of 0-6/10 severity, 15 minutes a day.  There was no fistula, ulcerative colitis, or trauma.  The Veteran received medication to good response.  

The October 2011 VA examiner found less than 10 percent weight loss and no significant change from the past.  The examiner found the Veteran to appear well-developed, well-nourished, in no acute distress and no pallor.  The abdomen was soft, non-tender, non-distended, normoactive bowel sounds and no organomegaly or masses, bruits, pulstatic messes or ostomy.  The examiner diagnosed the Veteran with IBS, with colonic spasm, noted on colonoscopy and diarrhea.  The examiner also noted diagnoses of hiatal hernia, ulcers and acute doudenitis, with symptoms such as nausea and possibly abdominal pain.  The examiner also noted that diarrhea and abdominal pain were also likely due to lactose intolerance, which was unrelated to IBS, but he could not state how much of the symptoms were due to that without resort to mere speculation.

In October 2014, the Veteran underwent yet another VA examination.  The Veteran reported that his IBS began with diarrhea; he would eat and then quickly have to go to the bathroom (within five minutes of eating).   He drove a delivery truck and knew all the bathroom locations on his route. He reported that stress it would make his problem worse.  He described having "loose bowels", but that they were less watery stools now and with more form, due to medication.  He took medication at least twice a day, in the mornings and evenings, for his bowel symptoms. He still had abdominal discomfort across the lower part of his abdomen and gas.  He averaged about 4 stools a day, more when he was nervous/stressed.  

The October 2014 VA examiner found abdominal distension, with pain of the lower abdominal, which was sharp and tightening, like someone was squeezing his abdomen.  The Veteran reported that the discomfort usually went away with a bowel movement; sometimes the pain was not related to a bowel movement.  The Veteran also had occasional episodes of bowel disturbance with abdominal distress.  

The October 2014 VA examiner noted no weight loss attributable to an intestinal condition, malnutrition, benign or malignant neoplasm or metastases, or any other pertinent physical findings, complications, conditions, signs and/or symptoms.  

VA medical records document occasional complaints of, or treatment for, IBS, to include regular prescription medication.  For example, an October 2009 VA medical record documents that the Veteran reported chronic diarrhea, averaging 5- 10 loose bowel movements a day.  A February 2011 record documents a report of nausea, epigastric pain, retching and diarrhea after meals, especially with dairy products.  The examiner found epigastric pain, nausea and anemia with poor former prepand adenomata.  In August 2011, the Veteran denied having abdominal pain, intermittent diarrhea and occasional constipation.  

B.  Analysis

The Veteran is currently rated at the maximum 30 percent disability rating possible under Diagnostic Code 7319, for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  

To the extent that the medical evidence has shown other, nonservice-connected gastrointestinal disabilities with symptoms undifferentiated for the service-connected IBS, the Board has considered such symptoms as part of the service-connected IBS.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

The Board has considered the application of other diagnostic codes, but no other ones are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2014).  

However, the Veteran's symptoms are not indicative of such ratings.  For example, the October 2011 VA examiner noted consideration of colonoscopy, but did not indicate the presence of a partial obstruction.  Furthermore, the Veteran has reported occasional nausea; he has never indicated that he has frequent and prolonged episodes of it.  During his October 2011 VA examination, he reported moderate nausea 3-4 times per week, but no vomiting.  As such a 50 percent disability rating under Diagnostic Code 7301 is not warranted.

A 60 percent disability rating, under Diagnostic Code 7307 (gastritis), for severe hemorrhages or large ulcerated or eroded areas is also not indicated.  The October 2011 VA examiner noted that the Veteran had 3 superficial ulcers, but not severe hemorrhages or large ulcerated or eroded areas.

The Veteran also does not suffer from malnutrition that a 60 percent disability rating under Diagnostic Code 7323 (colitis) would be warranted.  Rather, VA examiners repeatedly found that the Veteran was well nourished.  (August 2006, June 2007, and October 2011 VA examinations).

A rating of 60 percent under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health is also not warranted.  The record does not demonstrate weight loss.  Rather, the Veteran has demonstrated weight gain (June 2007 VA examination) or just fluctuating weight (October 2011 VA examination), and a finding of no weight loss attributable to an intestinal condition (October 2014 VA examination).  Furthermore, the Veteran has repeatedly denied vomiting.  (August 2006 and October 2011 VA examinations).   The October 2011 VA examiner found no melena or hematemesis.  Also, although a VA medical record noted anemia, following laboratory testing, the October 2011 VA examiner subsequently found no anemia at that time.  The Veteran has also not reported any other symptoms productive of severe health impairment not already considered.

The Board also notes that the October 2011 VA examiner noted three "superficial ulcers".  However, even if the Board were to consider such ulcers as part of the service-connected IBS, a disability rating in excess of 30 percent under Diagnostic Code 7305, 7306, or any other diagnostic code requiring weight loss for a disability rating in excess of 30 percent would not be warranted.  As noted above, the Veteran has not had weight loss caused by intestinal condition.  Also, the October 2011 VA examiner specifically found no ulcerative colitis or fistula for a rating under Diagnostic Code 7323 or 7330.  

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS. Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his IBS. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. In fact, the Veteran's contentions were taken into consideration when assigning the current 30 percent rating throughout the course of the appeal. In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected IBS; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.  An initial disability rating in excess of 30 percent for IBS is denied.

IV. Fibromyalgia Claim

The Veteran contends that his fibromyalgia is more severe than indicated by his 20 percent disability rating prior to October 31, 2009, and his 40 percent disability rating thereafter.  The Board notes that the 40 percent disability rating is the maximum possible under this diagnostic code.

The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome). 38 C.F.R. § 4.71a.   Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy. 

As noted, the 40 percent rating assigned for the Veteran's fibromyalgia, from October 31, 2009, is the maximum schedular rating available under Diagnostic Code 5025.  Therefore, the Veteran may only receive a rating in excess of 40 percent under a different diagnostic code or on an extraschedular basis. (The Board notes that the RO has already granted the Veteran separate, additional disability ratings for other distinct manifestations arising from his service-connected fibromyalgia - in particular, he currently has a 70 percent rating for anxiety and a 30 percent disability rating for IBS - both have been discussed above as separate claims).  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided. 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate. Id.

For the period prior to October 31, 2009, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 40 percent evaluation for fibromyalgia, and no higher, is warranted under Diagnostic Code 5025.  38 C.F.R. § 4.3.  This is the maximum schedular rating available under Diagnostic Code 5025. 

Specifically, during the August 2006 VA examination, the Veteran reported that he had symptoms of polyarthralgia and myalgia that were more or less continuous, and influenced by weather.  His musculoskeletal symptoms occurred daily and were aggravated by activity.  The Veteran also reported chronic fatigue.  Despite receiving numerous medications for treatment, the Veteran's symptoms remained constant. Also, treatment records dated prior to October 31, 2009, reveal fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy throughout the entire appeal.  (January 2007 VA medical record, May 2006 Concentra Medical Centers records).  This symptomatology encompasses widespread musculoskeletal pain and tender points with associated symptoms like fatigue.  

After carefully reviewing the probative medical and lay evidence of record, the Board sees no difference in the severity of the Veteran's fibromyalgia disability prior to and after October 31, 2009.  As such, the 40 percent rating for fibromyalgia under Diagnostic Code 5025 should be assigned throughout the entire appeal period (both prior to and from October 31, 2009).  Extraschedular consideration of the Veteran's fibromyalgia will be discussed in the extraschedular portion of this decision.

V. Anxiety Claim

The Veteran contends that higher disability ratings are warranted for his anxiety (rated as 10 percent prior to February 12, 2009; 30 percent from February 12, 2009 to October 20, 2011; and 70 percent thereafter).

A.  Rating Criteria

Under Diagnostic Code (DC) 9413, a 30 percent evaluation (the next higher evaluation after 10 percent) is assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when anxiety results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

B.  Factual Background

In August 2006, the Veteran underwent a VA examination.  At that time, he reported that his temper was worse and he was anxious and short-tempered; concentration is poor.  He reported that he was not sad and did not cry, but had decreased interest and energy.  The Veteran did not receive psychiatric treatment, but did receive medication from his general doctor, which partially helped him.  

The August 2006 VA examiner noted that the Veteran reported last working in June 2006, in a warehouse, and did not miss any work because of any psychiatric symptoms; he stopped working due to his physical condition impeding him from driving work vehicles.  The Veteran lived with his wife.  He did some chores around the house, had a few friends, watched television, and occasionally went to church.  He did not have a lot of recreational and leisure pursuits.  

The August 2006 VA examiner found that the Veteran was alert and cooperative, casually but appropriately dressed.  The Veteran answered questions, but did not volunteer much information.  There were no loosened associations or flight of ideas and no bizarre movements or tics.  The Veteran's mood was tense, but his affect was appropriate.   He had no current homicidal or suicidal ideation or intent, and no impairment of thought processes or communication.  There were no delusions, hallucinations, or ideas of reference or suspiciousness.  He was oriented to person, place, and time; remote and recent memory was intact.  His insight and judgment appeared to be adequate, as was his intellectual capacity.  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified.

VA medical records generally document occasional outpatient psychiatric treatment, as well as, indications of medication treatment from the Veteran's general doctor.  For example, a January 27, 2009 primary care record documents a report of increased irritability and feeling that his medication may not be working any more.  A February 11, 2009 VA medical record documents that the Veteran had previously never sought mental health provider treatment.  Subsequent VA medical records generally document occasional psychiatric treatment and assessments.  

In October 2011, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified; depressive disorder not otherwise specified; and alcohol dependence in sustained full remission.  The examiner specified that he was unable to differentiate what symptoms were attributable to which diagnosis, and noted that the diagnoses were mutually aggravating and are encompassed in the GAF, but that the GAF score could not be separated by diagnosis.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The October 2011 VA examiner noted that the Veteran had been married since 2003, and they lived together, with 3 minor children.  The Veteran reported having
no close friends and not being involved in any social activities.  The Veteran reported that in the past year he has become more isolated; he used to attend church but now often did not leave his home and was not involved in any social activities.  

The October 2011 VA examiner noted a work history of unemployment in 2006, then work at a rope manufacturer from 2007-2008, and as an electrician from 2008-2011.  The Veteran reported increasing problems with joint pain and anxiety at his work place, and getting to the point he could not concentrate or tolerate being near co-workers.  The Veteran resigned in January 2011, due to his joint pain and anxiety, which included functional impairments of problems concentrating, irritability, inability to effectively cope with stress, and difficulty relating to others.  The examiner opined that if the Veteran were physically able to work considering only his health, his anxiety disorder, not otherwise specified, would impair his ability to obtain or maintain productive employment, due to his inability to cope with stress, concentration problems, and difficulty relating to others.

The October 2011 VA examiner noted that the Veteran took psychiatric medication and had symptoms of  depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names directions or recent events), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting.  However, the examiner found that the Veteran was competent to manage his financial affairs.

In November 2014, the Veteran underwent yet another VA examination.  The examiner diagnosed the Veteran with unspecified depressive and anxiety disorders, and determined that he was unable to differentiate what symptoms wer attributable to each diagnosis, as they were interrelated.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran reported to the November 2014 VA examiner that he had last been employed in January 2011, as an electrician, but was unable to work due to his degenerative disc disease and fibromyalgia, as well as, irritability.  Also, despite medication, the Veteran reported it only helped his depression a little bit and he felt 
depressed most days.  He also reported having difficulty with insomnia, but denied being suicidal.  He had difficulty with memory/concentration/focus.  His appetite fluctuated. He had irritability. He reported no improvement in his psychiatric symptoms since 2011, but a somewhat increased anxiety, which caused him to be more withdrawn - he did not go to stores or places with a lot of people as much as he used to. The VA examiner noted that medical records reflected that there had not been substantial changes in the Veteran's mental health in the past year.

The November 2014 VA examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

C.  Analysis

The Veteran contends that higher disability ratings are warranted for his anxiety, currently rated as 10 percent prior to February 12, 2009; 30 percent from February 12, 2009 to October 20, 2011; and 70 percent thereafter.

Following a review of the relevant evidence of record, which includes VA treatment records, lay statements, and the VA examination reports, the Board concludes that a disability rating of 30 percent, and no higher, is warranted prior to October 20, 2011 (effectively establishing only two rating periods - 30 percent prior to October 20, 2011 and 70 percent thereafter).  However, from October 20, 2011, a disability rating in excess of 70 percent is not warranted.

The Board notes that some of the Veteran's VA examiners have indicated that they were unable to differentiate the symptoms of the Veteran's service-connected anxiety disorder and his nonservice-connected psychiatric disorders.  As such, the Board will consider all his psychiatric symptoms in making its determination.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).

Prior to October 20, 2011, the Board finds that the Veteran's psychiatric symptoms were indicative of a 30 percent disability rating (indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks), but no higher.  

During the August 2006 VA examination, the Veteran reported a worsening temper and feeling anxious and short-tempered, with poor concentration.  He denied feeling sad and did not cry.  He specifically indicated that he did not receive psychiatric treatment, but did receive medication from his general doctor, which partially helped him.  Given the Veteran's reports of worsening symptoms at that time, 
some of which are contemplated by the 30 percent disability rating and the indication that his symptoms were not fully controlled by continuous medication, the Board finds that a 30 percent disability rating is warranted; however, a disability rating in excess of 30 percent is not warranted prior to October 20, 2011.  

As will be discussed below, the Board finds that the Veteran's symptoms of record are similar to many of those contemplated by the currently assigned 30 percent rating, while some symptoms are contemplated by the higher 50 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks and disturbances of motivation and mood and difficulty.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's anxiety.  Id.

There are also instances where the Veteran's symptoms sometimes are of the type associated with a 50 percent rating, including disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

There are other symptoms associated with various ratings.  The 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran has a depressed mood or anxiety, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his anxiety rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 percent disability rating.  The Veteran's does not have near-continuous anxiety that would be more consistent with a 70 percent rating.  

However, the next higher 50 percent evaluation, from anxiety that results in occupational and social impairment with reduced reliability and productivity, or higher 70 or 100 percent ratings, are not supported by the record.

Prior to October 20, 2011, there has been no demonstrated occupational and social impairment greater than occasional decrease in work efficiency and occupational tasks of a 30 percent disability rating.  During the August 2006 VA examination, the Veteran reported that when he had been working, he had not missed any work because of any psychiatric symptoms, but had rather been unable to continue due to his physical condition.  

Furthermore, the August 2006 VA examiner found that the Veteran was able to was able to perform self-care activities such as feeding and dressing himself and attend to his own toileting needs; had no loosened associations or flight of ideas and no bizarre movements or tics; and that he was oriented to person, place, and time.  Also, the Veteran's remote and recent memory was intact, and insight and judgment appeared adequate.  The Veteran also indicated having a wife and friends, being close to his children, and occasionally going to church.  Such symptoms are more indicative of social impairment with occasional decrease in efficiency, yet generally functioning satisfactorily, with routine behavior, self-care, and normal conversation of a 30 percent disability rating.

Similarly, prior to October 20, 2011, while VA medical records document occasional treatment for anxiety, they do not indicate that a disability rating in excess of 30 percent, such as occupational and social impairment with reduced reliability and productivity for a 50 percent disability rating or higher.  Although the Veteran reported increased irritability and that his medication may not be working in January 2009, the VA medical provider also found that the Veteran's mood/affect were appropriate.  The February 2009 VA medical provider found that the Veteran was well-groomed, cooperative, with decreased amount of speech, but that speech was at a normal rate, volume, rhythm and tone.  Also, while the Veteran's mood was irritable, his affect was only mildly constricted and congruent.  The Veteran was also organized and goal oriented; he was oriented, with memory intact, normal attention and fair insight and judgment.  Such symptoms do not demonstrate occupational and social impairment greater than 30 percent.

The Board also observes that the Veteran's GAF scores of record were of 58 (August 2006 VA examination), 55 (February 2009 VA medical provider).  A GAF score between 51 and 60 contemplates some moderate symptoms (e.g., flat affect and circumstantial speech) or moderate difficulty with social, occupational functioning).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  However, given the level of functioning demonstrated by the Veteran above, and found by the VA medical professionals, the Board finds that the Veteran's moderate symptoms are more indicative of a 30 percent disability rating than one in excess of that number.

The Board also finds that a 70 percent disability rating was not warranted prior to October 20, 2011, as the Veteran did not have occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms.  The Veteran repeatedly denied suicidal ideation during that time.  The August 2006 VA examiner found no communication impairment and the February 2011 VA medical provider found that the Veteran's speech was had a normal rate, volume, rhythm and tone.  Both the VA examiner and provider also noted normal cognitive functions, including orientation and judgment.  In an August 2011 VA medical record, the Veteran reported that his depression and anxiety symptoms were under control.  

Overall, prior to October 20, 2011, the evidence of record supports finding that a 30 percent disability rating is warranted, but no higher.  

Moreover, at no time during the appeal period (either prior to or from October 20, 2011), has the Veteran shown total occupational and social impairment, such that a 100 percent disability rating would be warranted.  

The VA medical providers and examiners all found that the Veteran's speech was logical, he was oriented to person, place and time, and had normal insight, appearance, and thought and motor processes.  (February 2011, January and June 2012, December 2012, July 2013 VA medical records; August 2006, October 2011 and November 2014 VA examinations).  At most, the Veteran had mild memory loss.  (November 2014 VA examination).  The November 2014 VA examiner noted difficulty establishing and maintaining effective work and social relationships, but not an inability to do so such as would be indicated by a total occupational and social impairment.  The Veteran also repeatedly and consistently denied delusions, hallucinations and suicidal or homicidal ideation.  All the VA examiners found that the Veteran was capable of managing his own funds.  

The Board finds that prior to October 20, 2011, a disability rating of 30 percent, but no higher, is warranted for the service-connected anxiety.  However, from October 20, 2011, a disability rating in excess of 70 percent is denied.  

VI. Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of anxiety, IBS, and fibromyalgia.  In this regard, the Board finds that the Veteran's symptomatology associated with the disabilities are fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the anxiety.  Also, the rating criteria for the fibromyalgia contemplate symptoms such as pain, tender points, fatigue, sleep disturbance, stiffness, paresthesia, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms, as well as, frequency of disorders, exacerbations, and effectiveness of therapy.  As to the IBS, the rating criteria considers symptoms such as diarrhea, constipation, abdominal distress, bowel disturbance, and consideration of other possible gastrointestinal symptoms under other diagnostic codes such as ulcers, esophagus spasm, nausea, sweating, circulatory disturbance, and weakness.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for a service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is already in receipt of a TDIU for the period from January 31, 2011.  As such, to the extent that the Veteran may be claiming a TDIU under Rice, from January 31, 2011, such a claim would be moot.  The period prior to January 31, will be addressed in the Remand portion of this decision.


ORDER

A disability rating in excess of 30 percent for IBS is denied.  

Prior to October 31, 2009, a disability rating of 40 percent, and no higher, for fibromyalgia is granted.

From October 31, 2009, a disability rating in excess of 40 percent for fibromyalgia is denied.

Prior to February 12, 2009, a disability rating of 30 percent, and no higher, for anxiety is granted.

From February 12, 2009 to October 20, 2011, a disability rating in excess of 30 percent for anxiety is denied.

From October 20, 2011, a disability rating in excess for 70 percent for anxiety is denied.


REMAND

The Veteran contends that his service-connected disabilities rendered him unemployable, prior to January 31, 2011.  The Veteran has claimed that "he cannot retain employment where I have to take drug testing due to the medications, therefore for [sic.] minimum wage with members of distant relation and old family friends.  (January 2008 VA Form 9).  Specifically, the Veteran claimed that he could not obtain employment requiring drug testing for his physical disabilities and last worked in January 2011.  (October 2011 VA examination).  A September 2012 rating decision granted a TDIU, effective January 31, 2011.  As such, the question before the Board is whether a TDIU is warranted prior to that time.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, given the disability evaluations granted above, the Veteran has a disability combination in excess of 60 percent. As such, the Veteran meets the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a). 

Although the Veteran was terminated from driving trucks in 2006, he has reported a work history of subsequent employment with a rope manufacturer from 2007-2008 and as an electrician from 2008-2011.  (October 2011 VA examination).  The Veteran reported that he quit his last job in January 2011.  (November 2014 VA examination).  As, per his own reports, the Veteran was employed for the most part prior to the January 31, 2011 effective date of his TDIU.  

However, the Veteran has reported that due to the medications he received for his service-connected disabilities, he could not obtain employment except through family friends. "Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a) , "Marginal employment shall not be considered substantially gainful employment."

For purposes of TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment may also be held to exist, on a facts found basis-including but not limited to employment in a protected environment such as a family business or sheltered workshop-when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

The record is unclear as to whether the Veteran's annual income was below the poverty level.  The Veteran's November 2011 TDIU application did not include income information.  Also, in his November 2011 statement, he supplied a range of incomes, including one below the federal minimum wage.  The Board finds that further AOJ development is necessary to clarify and verify the Veteran's income while employed to determine whether a TDIU is warranted prior to January 31, 2011.  Such development should include contacting the Veteran and requesting detailed income information, as well as information regarding possible sheltered employment, as well as, verifying such income information to the extent possible with the Social Security Administration or any other appropriate agency.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to provide specific income information, as well as information of possibly sheltered employment, for his periods of employment during the appeal period.  

2.  The AOJ should obtain income information regarding the appeal period, from the Social Security Administration or other appropriate agency, from the appeal period.

3.  When the development requested has been completed, the AOJ should perform any additional development it deems necessary.  Subsequently, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include consideration of whether the Veteran's pre-January 31, 2011 employment was of a marginal nature.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


